PER CURIAM.
We have heard oral argument on the petition for certiorari to review an order of the Florida Industrial Commission dated May 26, 1965, which vacated an order of a deputy commissioner awarding certain compensation benefits, and remanded the cause with directions.
A careful study of the record and briefs leads us to conclude that the writ should be denied.
Attorney’s fees are in order and claimant’s attorney is awarded a fee in the amount of $350.00.
THORNAL, C. J., and THOMAS, ROBERTS, O’CONNELL and BARNS (Retired), JJ., concur.